Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on October 14, 2020.
Claims 1-24 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on October 14, 2020 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claims 1, 3-4, 8-9, 11-12, 16-17, 19-20, and 24 were rejected under 35 U.S.C. 103 as being unpatentable over Harada US Patent Publication No. 2012/0317072 (“Harada”) in view of Chen et al. US Patent Publication No. 2017/0085447 (“Chen”).
Applicant argued that Chen and Harada fail to disclose or suggest at least the claimed limitations “identifying a first service for the request and a second service for the response at least by processing the time series data” or “the topology map comprising at least one node representing the first and the second services.”  
The examiner respectfully disagrees that Harada does not teach at least “identifying a first service for the request and a second service for the response at least by processing the time series data.”  Harada discloses creating a protocol log based on reconstructing a session, the protocol log comprising a time series of events including requests and responses (see fig. 17, 20.  para. [0158]).  Harada discloses analyzing the protocol log to identify source and destination of requests for services and generates a model based on the analysis (fig. 21; para. [0092] web server 31 the application server 32, and the DB server 33 provide services in response to requests.  para. [0188] analyzes message set 201… produces a processing sequence.  .  para. [0189] web server 31 requests the application to execute an Mbalance method…, application server 32 requests the DB server 33 to perform processing for manipulation called “Fetch Account”).
However, Harada does not expressly teach “the topology map comprising at least one node representing the first and the second services” and “metadata and multiple data packets communicated among multiple services of an application in a distributed cloud environment.”  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 8-9, 11, 13, 16-17, 19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Degioanni US Patent Publication No. 2015/0052441 (“Degioanni”), Rastogi et al. US Patent No. 10,693,734 (“Rastogi”), and Harada US Patent Publication No. 2012/0317072 (“Harada”).

Regarding claim 1, Degioanni teaches a method comprising:
	collecting metadata and multiple data communicated among multiple services of an application in a distributed environment, the metadata and the multiple data collected by a monitoring instance external to the multiple services (para. [0046] events captured by OS agents are collected and analyzed by the CAS engine.  para. [0099] capturing a wide variety of information.  para. [0119] captured system events with additional contextual information.  calls for sending the SQL query… and for receiving data from the database server process);
constructing a context for an interaction among the multiple services at least by:

	generating a topology map describing the interaction between the first and the second services of the multiple services, the topology map comprising at least one node representing the first and the second services (para. [0140] edges represent directional network communication flow.  para. [0218] edge… color coded to indicate quality of network performance. para. [0182] map shows logical dependencies between application components executing on the same host.  web server process, database server process executing on the same host.  fig. 26H. “Node” 2604A, “Cassandra” 2604B.   para. [0211] hosts represented by host sub-nodes).
Degioanni discloses collecting data communicated among multiple services of an application but does not expressly teach collecting data packets communicated among the services of the application in a distributed cloud environment.
	Degioanni does not teach reconstructing a request and a response to the request at least by processing the metadata and the multiple data packets; generating a set of time series data for the context based in part or in whole on the request and response; and identifying a first service for the request and a second service for the response at least by processing the time series data.
Rastogi discloses collecting metadata and multiple data packets communicated among multiple services of an application in a distributed cloud environment (col. 4, lines 53-54. container-based cloud computing platform.  fig. 3. see host 302 with container 311-315.  col. 5, lines 11-22. containers… support certain microservices.  col. 5, lines 50-65. microservices… web server applications, shopping car, user authentication, cataloging, streaming etc… col. 8, lines 43-65.  inspect packet’s source IP field, track flow data, packet size…, report metrics… to metrics manager 416.  col. 9, lines 29-44.  traffic 
Degioanni and Rastogi are in a similar field of endeavor of collecting data related to performance of application services and providing a visual map of the services.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Degioanni with Rastogi’s disclosure of collecting metadata and multiple data packets communicated among multiple services of an application in a distributed cloud environment.  Degioanni describes application managing in hosted computing environments.  One of ordinary skill in the art would have been motivated to do so because Rastogi would have provided benefits of application managing in different environments including virtual services hosted in a cloud environment.  Furthermore, as Degioanni discloses providing information related to metric associated with nodes, Rastogi’s collection of data packets would have enabled additional types of metrics to be determined and presented on the map. 
Harada teaches:
	collecting metadata and multiple data packets communicated among multiple services, the metadata and the multiple data packets collected by a monitoring instance external to the multiple services (para. [0082] time of occurrence, process types, directions… stored as protocol-log record items.  para. [0099] monitoring unit 120. para. [0120] acquires packets.  para. [0122] header, IP header, para. [0149] IP addresses, port numbers);
constructing a context for an interaction among the multiple services at least by:
	reconstructing a request and a response to the request at least by processing the metadata and the multiple data packets (para. [0128] sorts packets into sessions to which the packets belong, para. [0133] packets having identical identifiers belong to an identical session. [0141] message reconstruction unit 12 reconstructs messages from the data portions of the packets, arranges the extracted data portions in certain order, para. [0147] unit 132 brings a request message into correspondence with a response message);

	 identifying a first service for the request and a second service for the response at least by processing the time series data (fig. 21; para. [0188] analyzes message set 201… produces a processing sequence.  para. [0189] web server 31 requests the application, application server 32 requests the DB server);
generating a topology map describing interaction between the first and second services of the multiple services (fig. 21.  see direction arrows between “web,” “application,” “db”. para. [0186] transaction model 203).
Degioanni and Harada are similarly related to monitoring traffic data to determine dependencies between services and generating a model based on the collected data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Degioanni and Rastogi’s collecting of metadata and data packets with Harada’s disclosure of reconstructing a request and a response to the request by processing the metadata and the multiple data packets; and generating a set of time series data for the context based on the request and response.  One of ordinary skill in the art would have been motivated to do so because Degioanni discloses providing views of the network at different periods of time (para. [0216] performance metrics may reflect performance of the application components during one or more periods of time.  para. [0254] selecting a first time period) and providing data associated with particular application transactions (para. [0047] "transaction segmentation view" of an application transaction. para. [0132] segmenting an application transaction by activity or resource classes).  It would have been beneficial to track and provide views for particular transactions based on messages between services and time of occurrence of the messages.  Harada would have provided information that may be useful for monitoring the network.  


a processor; a memory for holding programmable code storing thereupon a set of instructions, which when executed by the processor, causes the processor to perform a set of acts, the set of acts comprising:
collecting metadata and multiple data communicated among multiple services of an application in a distributed environment, the metadata and the multiple data collected by a monitoring instance external to the multiple services (para. [0046] events captured by OS agents are collected and analyzed by the CAS engine.  para. [0099] capturing a wide variety of information.  para. [0119] captured system events with additional contextual information.  calls for sending the SQL query… and for receiving data from the database server process);
constructing a context for an interaction among the multiple services at least by:
	identifying a first service for the request and a second service for the response at least by processing time series data (para. [0119] calls for sending the SQL query… and for receiving data from the database server process.  para. [0140] application components… determined to be the network client, network server.  para. [0176] topology map… components and logical dependencies… identified based on analysis of system events captured and collected.  para. [0215],[0220] one or more selected or specified periods of time); and
	generating a topology map describing the interaction between the first and the second services of the multiple services, the topology map comprising at least one node representing the first and the second services (para. [0140] edges represent directional network communication flow.  para. [0218] edge… color coded to indicate quality of network performance. para. [0182] map shows logical dependencies between application components executing on the same host.  web server process, database server process executing on the same host.  fig. 26H. “Node” 2604A, “Cassandra” 2604B.   para. [0211] hosts represented by host sub-nodes).

	Degioanni does not teach reconstructing a request and a response to the request at least by processing the metadata and the multiple data packets; generating a set of time series data for the context based in part or in whole on the request and response; and identifying a first service for the request and a second service for the response at least by processing the time series data.
Rastogi discloses collecting metadata and multiple data packets communicated among multiple services of an application in a distributed cloud environment (col. 4, lines 53-54. container-based cloud computing platform.  fig. 3. see host 302 with container 311-315.  col. 5, lines 11-22. containers… support certain microservices.  col. 5, lines 50-65. microservices… web server applications, shopping car, user authentication, cataloging, streaming etc… col. 8, lines 43-65.  inspect packet’s source IP field, track flow data, packet size…, report metrics… to metrics manager 416.  col. 9, lines 29-44.  traffic information… collected by the service engine by inspecting the packet.  source microservice attempts to communicate with a destination, request.  destination microservice instance responds.  col. 10, lines 33-59.  traffic information… is sent to the metrics manager.  response time, request type).
Degioanni and Rastogi are in a similar field of endeavor of collecting data related to performance of application services and providing a visual map of the services.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Degioanni with Rastogi’s disclosure of collecting metadata and multiple data packets communicated among multiple services of an application in a distributed cloud environment.  Degioanni describes application managing in hosted computing environments.  One of ordinary skill in the art would have been motivated to do so because Rastogi would have provided benefits of application managing in different environments including virtual services hosted in a cloud environment.  Furthermore, as Degioanni discloses providing information related to metric associated with nodes, Rastogi’s collection of data packets would have enabled additional types of metrics to be determined and presented on the map. 

	collecting metadata and multiple data packets communicated among multiple services, the metadata and the multiple data packets collected by a monitoring instance external to the multiple services (para. [0082] time of occurrence, process types, directions… stored as protocol-log record items.  para. [0099] monitoring unit 120. para. [0120] acquires packets.  para. [0122] header, IP header, para. [0149] IP addresses, port numbers);
constructing a context for an interaction among the multiple services at least by:
	reconstructing a request and a response to the request at least by processing the metadata and the multiple data packets (para. [0128] sorts packets into sessions to which the packets belong, para. [0133] packets having identical identifiers belong to an identical session. [0141] message reconstruction unit 12 reconstructs messages from the data portions of the packets, arranges the extracted data portions in certain order, para. [0147] unit 132 brings a request message into correspondence with a response message);
generating a set of time series data for the context based in part or in whole on the request and response (fig. 15, para. [0154] result of analysis. “00.00.00:100,” message 81ais the HTTP request message reconstructed, “00.00.00:290,” message 81b is the HTTP response message reconstructed, fig. 17, para. [0159] protocol-log record items of a protocol log); and
	 identifying a first service for the request and a second service for the response at least by processing the time series data (fig. 21; para. [0188] analyzes message set 201… produces a processing sequence.  para. [0189] web server 31 requests the application, application server 32 requests the DB server);
generating a topology map describing interaction between the first and second services of the multiple services (fig. 21.  see direction arrows between “web,” “application,” “db”. para. [0186] transaction model 203).
Degioanni and Harada are similarly related to monitoring traffic data to determine dependencies between services and generating a model based on the collected data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the performance metrics may reflect performance of the application components during one or more periods of time.  para. [0254] selecting a first time period) and providing data associated with particular application transactions (para. [0047] "transaction segmentation view" of an application transaction. para. [0132] segmenting an application transaction by activity or resource classes).  It would have been beneficial to track and provide views for particular transactions based on messages between services and time of occurrence of the messages.  Harada would have provided information that may be useful for monitoring the network.  

Regarding claim 17, Degioanni teaches a computer program product embodied on a non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor, executes a set of acts, the set of acts comprising:
collecting metadata and multiple data communicated among multiple services of an application in a distributed environment, the metadata and the multiple data collected by a monitoring instance external to the multiple services (para. [0046] events captured by OS agents are collected and analyzed by the CAS engine.  para. [0099] capturing a wide variety of information.  para. [0119] captured system events with additional contextual information.  calls for sending the SQL query… and for receiving data from the database server process);
constructing a context for an interaction among the multiple services at least by:
	identifying a first service for the request and a second service for the response at least by processing time series data (para. [0119] calls for sending the SQL query… and for receiving data from the database server process.  para. [0140] application components… determined to be the network client, network server.  para. [0176] topology map… components and logical dependencies… identified based 
	generating a topology map describing the interaction between the first and the second services of the multiple services, the topology map comprising at least one node representing the first and the second services (para. [0140] edges represent directional network communication flow.  para. [0218] edge… color coded to indicate quality of network performance. para. [0182] map shows logical dependencies between application components executing on the same host.  web server process, database server process executing on the same host.  fig. 26H. “Node” 2604A, “Cassandra” 2604B.   para. [0211] hosts represented by host sub-nodes).
Degioanni discloses data communicated among multiple services of an application but does not expressly teach collecting data packets communicated among the services of the application in a distributed cloud environment.
	Degioanni does not teach reconstructing a request and a response to the request at least by processing the metadata and the multiple data packets; generating a set of time series data for the context based in part or in whole on the request and response; and identifying a first service for the request and a second service for the response at least by processing the time series data.
Rastogi discloses collecting metadata and multiple data packets communicated among multiple services of an application in a distributed cloud environment (col. 4, lines 53-54. container-based cloud computing platform.  fig. 3. see host 302 with container 311-315.  col. 5, lines 11-22. containers… support certain microservices.  col. 5, lines 50-65. microservices… web server applications, shopping car, user authentication, cataloging, streaming etc… col. 8, lines 43-65.  inspect packet’s source IP field, track flow data, packet size…, report metrics… to metrics manager 416.  col. 9, lines 29-44.  traffic information… collected by the service engine by inspecting the packet.  source microservice attempts to communicate with a destination, request.  destination microservice instance responds.  col. 10, lines 33-59.  traffic information… is sent to the metrics manager.  response time, request type).

Harada teaches:
	collecting metadata and multiple data packets communicated among multiple services, the metadata and the multiple data packets collected by a monitoring instance external to the multiple services (para. [0082] time of occurrence, process types, directions… stored as protocol-log record items.  para. [0099] monitoring unit 120. para. [0120] acquires packets.  para. [0122] header, IP header, para. [0149] IP addresses, port numbers);
constructing a context for an interaction among the multiple services at least by:
	reconstructing a request and a response to the request at least by processing the metadata and the multiple data packets (para. [0128] sorts packets into sessions to which the packets belong, para. [0133] packets having identical identifiers belong to an identical session. [0141] message reconstruction unit 12 reconstructs messages from the data portions of the packets, arranges the extracted data portions in certain order, para. [0147] unit 132 brings a request message into correspondence with a response message);
generating a set of time series data for the context based in part or in whole on the request and response (fig. 15, para. [0154] result of analysis. “00.00.00:100,” message 81ais the HTTP request message reconstructed, “00.00.00:290,” message 81b is the HTTP response message reconstructed, fig. 17, para. [0159] protocol-log record items of a protocol log); and

generating a topology map describing interaction between the first and second services of the multiple services (fig. 21.  See direction arrows between “web,” “application,” “db”. para. [0186] transaction model 203).
Degioanni and Harada are similarly related to monitoring traffic data to determine dependencies between services and generating a model based on the collected data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Degioanni and Rastogi’s collecting of metadata and data packets with Harada’s disclosure of reconstructing a request and a response to the request by processing the metadata and the multiple data packets; and generating a set of time series data for the context based on the request and response.  One of ordinary skill in the art would have been motivated to do so because Degioanni discloses providing views of the network at different periods of time (para. [0216] performance metrics may reflect performance of the application components during one or more periods of time.  para. [0254] selecting a first time period) and providing data associated with particular application transactions (para. [0047] "transaction segmentation view" of an application transaction. para. [0132] segmenting an application transaction by activity or resource classes).  It would have been beneficial to track and provide views for particular transactions based on messages between services and time of occurrence of the messages.  Harada would have provided information that may be useful for monitoring the network.  

Regarding claim 3, Degioanni in view of Rastogi and Harada teach the method of claim 1, wherein generating the topology map comprises: generating the topology map at least by querying the set of time series data based at least in part upon an input describing a time span during which the topology map in the distributed environment is generated (Degioanni: para. [0215] one or more periods of time 

Regarding claim 5 Degioanni in view of Rastogi and Harada teach the method of claim 1, wherein constructing the context further comprises querying the set of time series data based at least in part on an input that comprises a time window at least by identifying a subset of the set of time series data corresponding to the time window, reconstructing a payload pertaining to the request and a header for the request, or detecting an application layer protocol for a dataflow of the multiple data packets with a stateful processing (Degioanni: para. [0215] one or more periods of time such as in the past hour.  para. [0253] two different time intervals where the exemplary graphical user interface comprises an application topology map.  para. [0254] a first time period and user interface controls 3238B for selecting a second time period.  para. [0256] display of the graphical user interface is updated… each application component node of the map 3202 is updated).

Regarding claim 8, Degioanni in view of Rastogi and Harada teach the method of claim 1, further comprising: in response to a first request to view an analytic for a service of the multiple services or a link between a pair of the multiple services, generating the analytics based at least in part upon a result of querying the set of time series data, wherein querying the set of time series data is based at least in part upon the first request (Degioanni: para. [0215] one or more periods of time such as in the past hour.  para. [0196] performance metrics are computed for application components from a set of system events that correspond to a sample time window.  para. [0215] user interface controls 2712 for selecting a performance metric to display in the  map.  performance… during one or more periods of time… selected or specified periods of time.  Harada: para. [0257] outputs information on the transaction stored by the 

Regarding claims 11, 13, and 16, the claims are system claims corresponding to claims 3, 5, and 8, and comprising similar subject matter. Therefore, claims 11, 13, and 16 are rejected for similar reasons as claims 3, 5, and 8.

Regarding claims 19, 21, and 24, the claims are product claims corresponding to claims 3, 5, and 8, and comprising similar subject matter. Therefore, claims 19, 21, and 24 are rejected for similar reasons as claims 3, 5, and 8.

  Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Degioanni in view of Rastogi, Harada, and Foley et al. US Patent Publication No. 2017/0024408 (“Foley”).

Regarding claim 2, Degioanni in view of Rastogi and Harada teach the method of claim 1, wherein the multiple data packets and metadata are collected using a collector, the collector deployed external to a kernel of at least one compute instance on which the multiple services execute and collects multiple data packets and the metadata (Degioanni: para. [0045],[0065] software agents… executing inside and/or outside the operating systems.  collect system events.  para. [0046] events captured by OS agents are collected and analyzed by the CAS engine.  Rastogi: col. 7, line 1-9.  metrics manager… collect traffic data).  Degioanni and Rastogi do not teach the collector comprising a lightweight agent.
Foley discloses a collector comprising a lightweight agent that collects a plurality of data packets (para. [0077] lightweight software agent, monitor file system-related traffic.  monitor any network traffic.  given software agent can act as a collector on remote network segments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Harada and Rastogi with Foley’s disclosure of a 

Regarding claim 10, the claim is a system claim corresponding to claim 2 and comprising similar subject matter. Therefore, claim 10 is rejected for similar reasons as claim 2.

Regarding claim 18, the claim is a product claim corresponding to claim 2 and comprising similar subject matter. Therefore, claim 18 is rejected for similar reasons as claim 2.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Degioanni in view of Rastogi, Harada, and Agarwal et al.  US Patent Publication No. 2020/0250243 (“Agarwal”).

Regarding claim 4, Degioanni in view of Rastogi and Harada teach the method of claim 1, wherein the topology map is generated further based at least in part upon an input, and the input comprises at least one of: a filter parameter identifying a first attribute by which the multiple services are to be filtered or a group by parameter identifying an additional attribute by which at least some of the multiple services are to be grouped (Degioanni: para. [0235] selected the portion 2918 of the map 2902.  para. [0237] sub-map, displayed the selected portion 2926).  Degioanni does not teach wherein the at least one node comprises a first node for the first service on a first network layer and a second node for the second service on a second network layer,
Agarwal teaches at least one node comprising a first node for a first service on a first network layer and a second node for a second service on a second network layer (fig. 4.  see topology as circular node. para. [0042] topology 162 comprises layers 170, underlay layers… serving an overlay layer.  overlay layer 170B includes circles displayed over layer 170 representing the VMs   para. [0043] layer 170E identifies virtual switches).


Regarding claims 12, the claim is a system claim corresponding to claim 4 and comprising similar subject matter. Therefore, claim 12 is rejected for similar reasons as claim 4.

Regarding claims 20, the claim is a product claim corresponding to claim 4 and comprising similar subject matter. Therefore, claim 20 is rejected for similar reasons as claim 4.

  Claims 6-7, 14-15, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Degioanni in view of Rastogi, Harada, and Chen et al. US Patent Publication No. 2017/0085447 (“Chen”).

Regarding claim 6, Degioanni does not teach the method of claim 5, wherein querying the set of time series data further comprises: filtering the subset of the set of time series data based at least in part on a filter parameter, wherein the set of time series data merges a performance metric of the distributed cloud environment, the metadata, and data in the multiple data packets, based at least in part upon the stateful processing.
Chen teaches filtering a subset of set of time series data based at least in part on a filter parameter (para. [0273] display filters, filter the displayed resources in the map based on…).

Harada teaches generating a set of time series data, wherein the set of time series data merges a performance metric of the distributed cloud environment, the metadata, and data in the multiple data packets, based at least in part upon the stateful processing (para. [0159] protocol log… time of reception, name of protocol, direction, object name, response time… indicated for each message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Degioanni and Rastogi with Harada’s disclosure of generating a set of time series data, wherein the set of time series data merges a performance metric of the distributed cloud environment, the metadata, and data in the multiple data packets, based at least in part upon the stateful processing.  One of ordinary skill in the art would have been motivated to do so because Degioanni discloses providing views of the network at different periods of time (para. [0216],[0254]) and providing data associated with particular application transactions (para. [0047], [0132]).  It would have been beneficial to track and provide views for particular transactions based on messages between services and time of occurrence of the messages.  Harada would have provided information that may be useful for monitoring the network.  

Regarding claim 7, Degioanni does not teach the method of claim 5, wherein querying the set of time series data further comprises: grouping the subset of the set of time series data based at least in part on a set of group by parameter that identifies an additional attribute by which at least some of the multiple services of the distributed cloud environment are to be grouped.

Degioanni and Chen similarly disclose generating topology maps based on collected data.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Degioanni with Chen’s disclosure of grouping a subset of set of time series.  One of ordinary skill in the art would have been motivated to do so in order to have enabled easier searching/viewing of particular resources of interest.

Regarding claims 14-15, the claims are system claims corresponding to claims 6-7 and comprising similar subject matter. Therefore, claims 14-15 are rejected for similar reasons as claims 6-7.

Regarding claims 22-23, the claims are product claims corresponding to claims 6-7 and comprising similar subject matter. Therefore, claims 22-23 are rejected for similar reasons as claims 6-7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445